Exhibit 10.2

FORM OF TERM NOTE

 

$        

   March     , 2012        

FOR VALUE RECEIVED, BIOMED REALTY, L.P., a Maryland limited partnership
(“Borrower”), promises to pay to the order of                      (“Bank”) the
principal amount of                      AND NO/100 DOLLARS ($            ), or
such lesser aggregate amount of Advances as may be made and outstanding pursuant
to Bank’s Commitment under the Credit Agreement hereinafter described, payable
as hereinafter set forth. Borrower promises to pay interest on the principal
amount hereof remaining unpaid from time to time from the date hereof until the
date of payment in full, payable as hereinafter set forth.

Reference is made to the Unsecured Term Credit Agreement of even date herewith
among Borrower, Administrative Agent and the Banks (as it may have been or may
hereafter be amended, amended and restated, modified, supplemented or renewed
from time to time, the “Credit Agreement”). Terms defined in the Credit
Agreement and not otherwise defined herein are used herein with the meanings
ascribed to those terms in the Credit Agreement. This is one of the Term Notes
referred to in the Credit Agreement, and any holder hereof is entitled to all of
the rights, remedies, benefits and privileges provided for in the Credit
Agreement. The Credit Agreement, among other things, contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
upon the terms and conditions therein specified.

The principal indebtedness evidenced by this Note shall be payable and
prepayable as provided in the Credit Agreement and in any event on the Maturity
Date (which shall be                 , 2017.

Interest shall be payable on the outstanding daily unpaid principal amount of
each Advance outstanding hereunder from the date such Advance was made until
payment in full, and shall accrue and be payable at the rates and on the dates
set forth in the Credit Agreement both before and after default and before and
after maturity and judgment.

The amount of each payment hereunder shall be made to Bank at Administrative
Agent’s office (as designated by Administrative Agent from time to time), for
the account of Bank, in Dollars and in immediately available funds not later
than 2:00 p.m., Cleveland time, on the day of payment (which must be a Banking
Day). All payments received after 2:00 p.m., Cleveland time, on any Banking Day,
shall be deemed received on the next succeeding Banking Day. Bank shall keep a
record of Advances made by it and payments of principal with respect to this
Note, and such record shall be presumptive evidence of the principal amount
owing under this Note, absent manifest error.

Without limiting any applicable provisions of the Credit Agreement, Borrower
hereby promises to pay all costs and expenses of any holder hereof incurred in
collecting Borrower’s obligations hereunder or in enforcing or attempting to
enforce any of holder’s rights hereunder, including reasonable attorneys’ fees,
whether or not an action is filed in connection therewith.



--------------------------------------------------------------------------------

Borrower hereby waives presentment, demand for payment, dishonor, notice of
dishonor, protest, notice of protest, and any other notice or formality, to the
fullest extent permitted by applicable Laws.

Assignment of this Note is subject to the consent of certain parties pursuant to
Section 11.8 of the Credit Agreement.

This Note shall be delivered to and accepted by Bank in the State of New York,
and shall be governed by, and construed and enforced in accordance with, the
internal Laws thereof without regard to the choice of law provisions thereof.

 

“Borrower”

 

BIOMED REALTY, L.P., a Maryland limited partnership

By:   BioMed Realty Trust, Inc., its sole general Partner   By:     Name:    

Title:

   